Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/GB18/51730 06/21/2018 and claims priority to INDIA 201811014462 04/16/2018, INDIA 201711021858 06/22/2017 and UNITED KINGDOM 1709959.9 06/22/2017.
	Claims 1-9, 11-12, 15, 17-21, 23-31, 33, 35-36, 40-46 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, Example 87, in the reply filed on December 18, 2020 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1-2, 4-9, 11-12, 15, 17-21, 23-31, 33, 35-36, 43-45 read on the elected species.  Claims 33, 35-36 are drawn to treating disease and are appropriately in group III.  Claims 43 and 44 do not read on Example 87 and are drawn to other examples.  Claim 45 is drawn to the elected species.  



    PNG
    media_image1.png
    149
    282
    media_image1.png
    Greyscale

As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 4-9, 11-12, 15, 17-21, 23-25, 31, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds where R8 is phenyl and R6 is phenyl or pyridine, and L and Y are alkyl, it does not reasonably provide enablement for the full scope of the compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The claims are very broad encompassing many generic and subgeneric recitations. The specification discloses example compounds of a limited structure.  All of the compounds have a very simple structure that is absent from the claims.  In particular the R8 and R6 rings are either a phenyl or pyridine linked by a methylene Y or L, and the substituents are quite precise with a typical polyhalogen substitution pattern.  The compounds are modulators of STING (STimulator of INterferon Genes) protein.  The medicinal chemistry of STING modulators is poorly developed.  The majority of agonists are dinucleotides;  see Liu “STING, a promising target for small molecular immune modulator: A review” European Journal of Medicinal Chemistry 211 (2021) 113113, discussed on pages 6 ff.  “The larger and more polar CDNs (mw ~700–1000 amu) have multiple binding interactions with STING causing a large and complex change in conformation [23]. Mimicking this with small molecules is not trivial. Computational approaches such as docking, which are based on the interaction of a single ligand with its target, are confounded by the fact that STING forms a homodimer and small molecules are likely to bind in pairs, similar to the mode of binding of DMXAA with murine STING which was determined from crystal structures [23]. Finally, unlike enzymes and receptors for which established techniques can demonstrate ligand-protein interaction, STING is an adaptor..... Reports of small molecule human STING agonists are relatively recent in the literature.” Banerjee “G10 is a direct activator of human STING” PLoS ONE 2020, 15(9): e0237743.
 Pryde also notes that “We were aware that in our previous investigations, a dihalobenzyl substitution pattern at the R3 position and a trifluorobenzyl amide group at R4 were favoured and we incorporated these combined structural features into the more promising core changes from the compounds in Table 1. These structures are shown in Table 2.”  These ligands are sensitive to structural changes that may be relatively minor in the chemical sense.  “The oxidised sulfoxide core 30 and the expanded oxepine core 32 were, by contrast, inactive. The quinazoline-dione 37 in which the benzyl substituent was located along a different vector relative to the position of the amide group was also inactive..... The oxo compound 40 and the benzimidazolone 41 which featured polar groups at this position were also inactive. However, when the lipophilic spiro-cyclopropane 42 was also made, it too was found to be inactive, confirming a very specific tolerance of substituents in this location.” The structure of the inhibitor molecule governs its ability to interact with the active site of the STING protein.  These 
  Based upon all the evidence the interaction with the STING protein requires binding of the molecules with certain residues of the protein. The compounds must be of a similar size to fit into the binding pocket.  The binding is governed by highly specific electrostatic and steric interactions. The compounds of the instant specification have essential structural features which are not claimed. While disclosing a large number of compounds in the specification, these compounds are relatively homogenous with respect to the variables.  The claims are so expansive that a common use cannot be expected.     All of the compounds disclosed have a very specific structure absent from the instant claims.
A claim is not enabled when, “at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation.” Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1384 (Fed. Cir. 2013). Even if the necessary synthesis of the many additional compounds were conducted, the large number of prophetic embodiments, the lack of testing and lack of structural diversity in these examples is an important factor. Because the claims encompass at least many millions of compounds which need to be screened for efficacy, the quantity of experimentation needed is large and weighs in favor of non-enablement.  Only a few compounds were tested and found to be active. In the face of the broad disclosure, the structurally homogenous examples are insufficient to support enablement.  Working examples are present but are “very narrow, despite the wide breadth of the claims at issue,” this factor weighs against enablement. Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1374 (Fed. Cir. 1999); see Enzo Life Scis., Inc. v. Roche Mo-lecular Sys., Inc., 928 F.3d 1340, 1348 (Fed. Cir. 2019) (working example that was “insufficient to enable the breadth of the claims here, especially in light  The art is unpredictable as has been established. See In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”). The factors outlined in In Re Wands mentioned above apply here, and in particular as per the MPEP 2164.01 (a): “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”   

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 8, 12, 15, 17-21, 23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey US 7,601,716.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.

C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)   Dorsey teaches ALK and C-Met inhibitor compounds of Formula I, on column 5 lines 45ff.  Various examples are given on column 72 ff.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

These compounds were all active at ALK and/or c-Met as shown in Table 1 2 and 3 on column 64 ff.
B)    The only difference between the compounds of the instant case where L is alkyl, X1 is CH, X2 is CH, X3 is N, R9 and R10 are H, R11 is H, Q is CR4R5, R4 and R5 are H, R6 is phenyl, Y is alkyl, R8 is phenyl or pyridyl, R7 is H and those of Dorsey shown above is the position of the nitrogen in the diazine ring, i.e. a 1,4 diazine vs a 1,3 diazine.
C) The level of ordinary skill in the art is high, and would be someone with synthetic chemistry experience and biochemistry.  The experienced Ph.D. synthetic organic chemist, who would make Applicants' compounds, would be motivated to prepare these position isomers It would be routine prima facie obvious, and require no secondary teaching. In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by chemists as similar materials", Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".  Thus a finding of obviousness is appropriate in this case.
Objections

6.	Claims 26-30, 43-45 is objected to for depending from a rejected base claim, but would be allowable in independent format with the requisite limitations of the base claim and any intervening claim.
7.	Claims 1, 15 and 23 are objected to for the following informality:  Preceding the R12 group definition are the words “the or each”, which appears to be a typographical error.  Appropriate correction is required.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625